DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.

In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-15, drawn to methods of treating a subterranean formation comprising: providing a spacer fluid comprising water; acrylamide (AM)/2-acrylamido-2-methylpropane sulfonic acid (AMPS) grafted copolymer; polyethylene glycol alkyl ether sulfate (PEGAES); and ethoxylated nonylphenol (ENP), wherein the spacer fluid maintains its yield point for at least half an hour when subjected to a temperature of greater than 300°F; and introducing the spacer fluid into a wellbore to displace a first fluid.
Group II, claim(s) 16-20, drawn to a spacer fluid comprising water; AM/AMPS grafted copolymer; PEGAES; and ENP, wherein the spacer fluid maintains its yield point for at least half an hour when subjected to a temperature of greater than 300°F.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a fluid comprising water; acrylamide (AM)/2-acrylamido-2-methylpropane sulfonic acid (AMPS) grafted copolymer; polyethylene glycol alkyl ether sulfate (PEGAES); and ethoxylated nonylphenol (ENP), wherein the spacer fluid maintains its yield point for at least half an hour when subjected to a temperature of greater than 300°F, this Shared Technical Feature is not a Special Technical Feature as it does not make a contribution over the prior art in view of Jackson (2017/0362489).  Jackson discloses a fluid (abstract “treatment fluids […] wherein the emulsions comprise water, a water-immiscible liquid, one or more polymers, and an inverting surfactant composition comprising one or more salts of alkyl ether sulfates”) comprising water ([0052] “The water present in the emulsions generally includes freshwater”); acrylamide (AM)/2-acrylamido-2-methylpropane sulfonic acid (AMPS) grafted copolymer ([0022] “the one or more polymers comprises acrylamide or partially hydrolyzed acrylamide and one or more monomers selected from the group consisting of […] 2-acrylamido-2-methylpropane sulfonic acid”); polyethylene glycol alkyl ether sulfate (PEGAES) ([0035] Formula I being an “alkyl ether sulfate” with [0037] n = 1-30 ethoxy groups); and ethoxylated nonylphenol (ENP) ([0049] “Representative inverting surfactants that may be added to the exemplary emulsions include […] ethoxylated alcohols, such as ethoxylated octyl and nonyl phenols”).  Although Jackson does not specify that the yield point is maintained at T >300°F, Jackson does not disclose anything to alter the fluid’s natural yield point, and thus by providing the same composition, Jackson must also provide wherein the spacer fluid maintains its yield point for at least half an hour when subjected to a temperature of greater than 300°F, as claimed.  Accordingly, Groups I and II lack Unity of Invention a posteriori.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SUE-AKO whose telephone number is (571)272-9455.  The examiner can normally be reached on M-F 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-24137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW SUE-AKO/Primary Examiner, Art Unit 3674